Citation Nr: 0331067	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the neck, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
a cerebral concussion manifested by headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge that he experienced 
depression due to his headache and neck disabilities.  At 
that time, he expressed his intent to raise the issue of 
service connection for depression secondary to his service-
connected disabilities.  This issue is referred to the RO 
for appropriate action.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).

The veteran's degenerative arthritis of the cervical spine 
is rated under 38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 
5290 (2003).  Recent regulation changes that became 
effective September 26, 2003, may affect the way the 
veteran's cervical spine arthritis is evaluated.  Diagnostic 
Codes 5003 (now renumbered as 5242) and 5290 did not undergo 
any substantive changes themselves; however, a general 
rating formula for diseases and injuries of the spine was 
added that is applicable to diagnostic codes 5235 to 5243.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation 
cannot be earlier than the effective date of the revised).  
The RO has not had an opportunity to review the claim in 
light of the new regulation; therefore, the RO must be 
afforded an opportunity to do so on remand.

As for VA's duty to assist the veteran in obtaining 
evidence, the record indicates that the veteran underwent a 
VA examination in October 2002.  With regard to the cervical 
spine disability, the report noted the range of motion and 
points of painful motion; however, it failed to address 
several other factors that must be considered in the 
evaluation of musculoskeletal disabilities.  

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
mal-aligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint. 38 C.F.R. § 4.59.  

The VA examination, as it pertained to the veteran's 
headaches, did not contain a sufficient amount of detail to 
accurately assess this disability.  During the May 2003 
hearing, the veteran testified that his headaches were so 
severe at times that they caused him to lay down.  A VA 
examination is necessary to obtain additional information as 
to the nature and frequency of such headaches.  The Board 
also notes that a December 2001 treatment record from 
Knoxville VA Medical Center (VAMC) indicated the veteran had 
an angry outburst at work.  The notation suggested that the 
veteran may have a bipolar type head injury.  Since the 
notation suggests the possible presence of additional 
residuals of his head injury in service, a medical opinion 
is necessary to confirm whether the veteran does have 
bipolar head injury and whether the disorder is related to 
the head injury in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.   The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

2. The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
arthritis of the neck, headaches, and 
depression since March 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard.

3.  The RO should make arrangements for 
the veteran to undergo orthopedic, 
psychiatric, and neurological 
examinations to determine the nature and 
extend of disability from arthritis of 
the cervical spine and headaches, and 
the etiology of bipolar head injury.  
All indicated tests and studies are to 
be performed.  Prior to the 
examinations, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that the records were reviewed 
should be included in the reports of the 
physicians. 

The orthopedic report must include range 
of motion studies for the neck with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss of the neck due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, and 
deformity or atrophy of disuse.  The 
physician should inquire as to whether 
the veteran experiences flare-ups.  If 
so, he or she should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

With regard to the neurological 
examination, the examiner should fully 
describe all symptomatology associated 
with the veteran's traumatic head injury 
to include headaches, including migraine 
with prostrating or prolonged attacks, 
hemiplegia, epileptiform seizures, or 
facial nerve paralysis.  The examiner is 
requested, for the sake of clarification 
to define "bipolar head injury" and 
indicate whether this is present in the 
veteran.  The severity and frequency of 
any findings should be indicated.  
Further, it should also be noted if the 
veteran has any subjective complaints 
such as headache, dizziness, or insomnia 
recognized as symptomatic of brain 
trauma. 

The veteran should also be examined by a 
psychiatrist.  A complete history of the 
veteran's head injury should be 
reported.  The examiner should 
determined whether the veteran has 
depression and, if so, provide an 
opinion based on a review of the record 
and examination as to whether it is at 
least as likely as not related to the 
head injury he suffered in service.  A 
complete rationale and basis for the 
opinion should be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been 
complied with, the RO should again 
review the claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA.  In 
doing so, the RO must also consider all 
amended versions of regulations 
pertinent to evaluation of the veteran's 
cervical spine disability.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be provided a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


